

113 S1843 IS: Federal Information Technology Savings, Accountability, and Transparency Act of 2013
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1843IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mr. Udall of New Mexico (for himself, Mr. Moran, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo eliminate duplication and waste in Federal information technology acquisition and management.1.Short titleThis Act may be cited as the
		  Federal Information Technology Savings, Accountability, and Transparency Act of 2013.2.Increased
			 authority of agency Chief Information Officers over information
			 technology(a)Presidential
			 appointment of CIOs of certain agencies(1)In
			 generalSection 11315 of title 40, United
			 States Code, is amended—(A)by redesignating
			 subsection (a) as subsection (e) and moving such subsection to the end of the
			 section; and(B)by inserting
			 before subsection (b) the following:(a)Presidential
				appointment or designation of certain chief information officers(1)In
				generalThere shall be within each agency listed in
				section
				901(b)(1) of title 31, other than the Department of Defense, an
				agency Chief Information Officer.(2)Appointment or designationEach agency Chief Information Officer
				shall—(A)be—(i)appointed by the
				President; or(ii)designated by the President, in
				consultation with the head of the agency; and(B)be appointed or
				designated, as applicable, from among individuals who possess demonstrated
				ability in general management of, and knowledge of and extensive practical
				experience in, information technology management practices in large
				governmental or business entities.(3)ResponsibilitiesAn
				agency Chief Information Officer appointed or designated under this section
				shall report directly to the head of the agency and carry out, on a full-time
				basis—(A)the responsibilities under this section; and(B)the responsibilities under 
				section
				3506(a) of title 44 for Chief Information Officers designated
				under paragraph (2) of such
				section..(2)Conforming
			 amendmentSection 3506(a)(2)(A) of title 44,
			 United States Code, is amended by inserting after each agency
			 the following: , other than an agency with a Presidentially appointed or
			 designated Chief Information Officer, as provided in
			 section
			 11315(a)(1) of title 40,.(b)Authority
			 relating to budget and personnelSection 11315 of title 40, United
			 States Code, is further amended by inserting after subsection (c) the following:(d)Additional
				authorities for certain CIOs(1)Budget-related
				authority(A)DefinitionsIn this paragraph—(i)the term commercial item has the meaning given that term in section 103 of title 41, United States Code; and(ii)the term commercially available off-the-shelf item has the meaning given that term in section 104 of title 41, United States Code.(B)PlanningThe
				head of each agency listed in section
				901(b)(1) or
				901(b)(2) of title 31, other than
				the Department of Defense, shall ensure that the Chief Information Officer of
				the agency has the authority to participate in decisions regarding the budget
				planning process related to—(i)information technology or programs that include
				significant information technology components; or(ii)the acquisition of an information technology product or service that is a commercial item.(C)AllocationAmounts
				appropriated for an agency listed in section
				901(b)(1) or
				901(b)(2) of title 31, other than
				the Department of Defense, for any fiscal year that are available for
				information technology shall be allocated within the agency, consistent with
				the provisions of appropriations Acts and budget guidelines and recommendations
				from the Director of the Office of Management and Budget, in such manner as may
				be specified by, or approved by, the Chief Information Officer of the agency in
				consultation with the Chief Financial Officer of the agency and budget
				officials.(D)COTSThe head of each agency listed in section 901(b)(1) or 901(b)(2) of title 31, other than the Department of Defense, shall ensure that the Chief Information Officer of the agency has authority over any acquisition of an information technology product or service that is a commercially available off-the-shelf item.(2)Personnel-related
				authorityThe head of each agency listed in section
				901(b)(1) or
				901(b)(2) of title 31, other than
				the Department of Defense, shall ensure that the Chief Information Officer of
				the agency has the authority necessary to—(A)approve the hiring of personnel who
				will have information technology responsibilities within the agency; and(B)require that such personnel have the obligation to report to the Chief
				Information Officer in a manner considered sufficient by the Chief Information
				Officer..(c)Single chief
			 information officer in each agency(1)RequirementSection 3506(a)(3)
			 of title 44, United States Code, is amended—(A)by inserting
			 (A) after (3); and(B)by adding at the
			 end the following new subparagraph:(B)Each agency shall
				have only one individual with the title and designation of Chief
				Information Officer. Any bureau, office, or subordinate organization
				within the agency may designate one individual with the title Deputy
				Chief Information Officer, Associate Chief Information
				Officer, or Assistant Chief Information
				Officer..(2)Effective
			 dateSection 3506(a)(3)(B) of title 44,
			 United States Code, as added by paragraph (1), shall take effect on October
			 1, 2014. Any individual serving in a position affected by such section before
			 such date may continue in that position if the requirements of such section are
			 fulfilled with respect to that individual.3.Lead
			 coordination role of Chief Information Officers Council(a)Lead
			 coordination roleSubsection (d) of
			 section
			 3603 of title 44, United States Code, is amended to read as
			 follows:(d)Lead interagency
				forum(1)Designation(A)In generalThe Council is designated the lead interagency forum for
				improving agency coordination of practices related to the design, development,
				modernization, use, operation, sharing, performance, and review of Federal
				Government information resources investment.(B)ResponsibilitiesAs the lead interagency forum, the
				Council shall—(i)develop cross-agency portfolio management practices to allow and
				encourage the development of cross-agency shared services and shared platforms; and(ii)issue guidelines and practices for expansion of the Federal
				enterprise architecture process, if appropriate.(C)Guidelines and practicesThe guidelines and practices
				issued under subparagraph (B)(ii)—(i)may address broader transparency, common inputs, common outputs, and outcomes
				achieved; and(ii)shall be used as a basis for comparing
				performance across diverse missions and operations in various agencies.(2)Reports(A)DefinitionIn this paragraph, the term relevant congressional committees means each of the following:(i)The Committee on
				Homeland Security and Governmental Affairs and the Committee on Appropriations
				of the
				Senate.(ii)The Committee on
				Oversight and Government Reform and the Committee on Appropriations of the
				House of Representatives.(B)Required reportsNot
				later than December 1 in each of the 6 years following the date of the
				enactment of this paragraph, the Council shall submit to the relevant
				congressional committees a report (to be known as the CIO Council
				Report) summarizing the Council’s activities in the preceding fiscal
				year and containing such recommendations for further congressional action to
				fulfill its mission as the Council considers appropriate..(b)References to
			 Administrator of E-Government as Federal Chief Information Officer(1)ReferencesSection 3602(b) of
			 title 44, United States Code, is amended by adding at the end the following:
			 The Administrator may also be referred to as the Federal Chief
			 Information Officer..(2)DefinitionSection
			 3601(1) of
			 title 44, United States Code, is amended by inserting or Federal Chief
			 Information Officer before means.4.Reports by
			 Government Accountability Office(a)DefinitionsIn this section:(1)Chief
			 information officers councilThe term Chief Information
			 Officers Council means the Chief
			 Information Officers Council established by
			 section
			 3603(a) of title 44, United States Code.(2)Relevant
			 congressional committeesThe term relevant congressional
			 committees means each of the following:(A)The Committee on
			 Homeland Security and Governmental Affairs and the Committee on Appropriations
			 of the Senate.(B)The Committee on
			 Oversight and Government Reform and the Committee on Appropriations of the
			 House of Representatives.(b)Requirement To
			 examine effectivenessThe Comptroller General of the United
			 States shall examine the effectiveness of the Chief Information Officers
			 Council in meeting its responsibilities under
			 section
			 3603(d) of title 44, United States Code, as added by section
			 3, with particular focus whether agencies
			 are actively participating in the Council and following the Council’s advice and
			 guidance.(c)ReportsNot
			 later than 1 year, 3 years, and 5 years after the date of enactment of this
			 Act, the Comptroller General shall submit to the relevant congressional
			 committees a report containing the findings and recommendations of the
			 Comptroller General from the examination required by subsection (b).5.Enhanced
			 transparency in information technology investments(a)Public
			 availability of information about IT investmentsSection 11302(c)
			 of title 40, United States Code, is amended—(1)by redesignating
			 paragraph (2) as paragraph (3); and(2)by inserting after
			 paragraph (1) the following new paragraph:(2)Public
				availability(A)In
				generalThe Director shall make available to the public the cost,
				schedule, and performance data for at least 80 percent (by dollar value) of all information technology investments in each Federal agency listed
				in section
				901(b) of title 31, without regard to whether the investments are
				for information technology acquisitions or for operations and maintenance of information technology. The
				Director shall ensure that the information is current, accurate, and reflects
				the risks associated with each covered information technology
				investment.(B)Waiver or
				limitation authorityIf the
				Director or the Chief Information Officer, as the case may be, determines that a waiver or limitation is in the national security interests of the United
				States, the applicability of subparagraph (A) may be
				waived or the extent of the information may be limited—(i)by
				the Director, with respect to information technology investments Governmentwide; and(ii)by the Chief
				Information Officer of a Federal agency listed
				in section
				901(b) of title 31, with respect to information technology investments in that Federal
				agency..(b)Additional
			 report requirementsParagraph (3) of section 11302(c) title 40, United States Code, as redesignated by subsection (a), is amended by adding at the end the
			 following: The report shall include an analysis of agency trends
			 reflected in the performance risk information required in paragraph
			 (2)..